Citation Nr: 9925147	
Decision Date: 09/01/99    Archive Date: 09/13/99

DOCKET NO.  98-06 668A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for post traumatic stress disorder (PTSD).  

2.  Entitlement to service connection for a skin disorder 
claimed as a residual of exposure to Agent Orange during 
service.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. P. Havelka, Associate Counsel



INTRODUCTION

The veteran's active military service extended from December 
1964 to December 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  That rating decision granted service 
connection for PTSD and assigned a 10 percent disability 
rating effective September 6, 1996.

The Board notes that it has recharacterized the issue on 
appeal involving PTSD to comply with the recent opinion by 
the United States Court of Appeals for Veterans Affairs 
(Court), in Fenderson v. West, 12 Vet. App. 119 (1999).  In 
that case, the Court held, in pertinent part, that the RO had 
never properly provided the appellant with a statement of the 
case (SOC) concerning an issue, as the document addressing 
that issue "mistakenly treated the right-testicle claim as 
one for an '[i]ncreased evaluation for service[-]connected ... 
residuals of surgery to right testicle' ... rather than as a 
disagreement with the original rating award, which is what it 
was."  Fenderson. 12 Vet. App. 132 (1999), emphasis in the 
original.  The Court then indicated that "this distinction is 
not without importance in terms of VA adjudicative actions," 
and remanded the matter for issuance of a SOC.  Id.

REMAND

The VA Schedule for Rating Disabilities for evaluating the 
degree of impairment resulting from service-connected 
psychiatric disorders was changed during the course of the 
veteran's appeal.  Compare 38 C.F.R. § 4.132, Diagnostic Code 
9411 (1996), with 61 Fed.Reg. 52695-52702 (Oct. 8, 1996), 
codified at 38 C.F.R. § 4.130, Diagnostic Code 9411 (1998).  
The Board notes that the effective date of service connection 
for the veteran's service connected PTSD is September 1996 
which is before the current rating schedule became effective.  
The RO has not considered the veteran's claim for a rating in 
excess of 10 percent under the old rating schedule as well as 
the new.  This must be done.  

Where regulations change during the course of an appeal, the 
Board must determine which set of regulations, the old or the 
new, is more favorable to the claimant and apply the one more 
favorable to the case.  VAOPGCPREC 11-97 at 1; Karnas, 1 Vet. 
App. at 312-13.  This determination depends on the facts of 
the particular case and, therefore, is made on a case-by-case 
basis.  VAOPGCPREC 11-97.

Review of the medical evidence of record reveals 
contradictory information.  A May 1997 VA psychiatric 
treatment record states that the veteran is unemployable 
because of his service connected PTSD.  However the October 
1997 VA Compensation and Pension examination report indicated 
that the veteran was employed and assigned a Global 
Assessment of Functioning (GAF) scale score of "60-70."  
Unemployability is a key rating factor for service connected 
PTSD under the old rating criteria.  Specifically, a 100 
percent schedular evaluation, was warranted when all contacts 
except the most intimate were so adversely affected as to 
result in virtual isolation in the community; psychoneurotic 
symptoms existed which were totally incapacitating, bordering 
on gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic and explosions 
of aggressive energy resulting in profound retreat from 
mature behavior; the veteran was demonstrably unable to 
obtain or retain employment.  38 C.F.R. § 4.132, Diagnostic 
Code 9411 (1996)(emphasis added).

Another VA psychiatric examination of the veteran should be 
conducted, and the veteran's current employment status should 
be clarified.  The Court has also held that, when the medical 
evidence is inadequate, VA must supplement the record by 
seeking an advisory opinion or ordering another medical 
examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991) and 
Halstead v. Derwinski, 3 Vet. App. 213 (1992).  

Furthermore, the Board notes that the RO initially denied the 
veteran's claim for service connection for a skin disorder as 
a residuals of Agent Orange exposure in 1981.  In August 
1996, the veteran submitted a claim for service connection 
for a skin disorder secondary to Agent Orange exposure.  The 
RO denied the veteran's claim by letter dated in February 
1997, and notified the veteran that new and material evidence 
was necessary to reopen the claim in light of the prior 
denial.  In June 1997, the appellant submitted a Notice of 
Disagreement with the respect to the RO's February 1997 
action.  However, no additional action regarding this claim 
was undertaken by the RO.  In this regard, there have been 
changes in the law and regulations with respect to Agent 
Orange claims as required by Nehmer v. United States Veterans 
Administration, 712 F.Supp. 1404 (N.D. Cal., May 2, 1989).  
In view of the above and the fact that the RO has not 
readjudicated this claim taking these changes into 
consideration, the claim must be remanded for examination of 
the veteran and readjudication.  

In light of the foregoing, the Board would be remiss if it 
were to attempt to decide the issues on appeal without first 
obtaining all the pertinent evidence that is missing and 
scheduling the veteran for another VA disability compensation 
examination.  The case is REMANDED to the regional office 
(RO) for the following development:

1.  The RO should undertake efforts to 
ascertain whether the veteran is currently 
employed.  The RO is free to accomplish 
this in the most expedient manner possible 
either by asking the veteran in a letter; 
or by conducting a social and industrial 
survey; or by having the examining 
psychiatrist asking the veteran at the 
Compensation and Pension examination.  

2.  The veteran should be asked to 
provide a list of the names of all health 
care professionals and/or facilities 
(private and governmental) where he had 
been treated for his service connected 
PTSD since 1996.  Subsequently, and after 
securing the proper authorizations where 
necessary, the RO should make 
arrangements in order to obtain all the 
relevant records of treatment from all 
the sources listed by the veteran which 
are not already on file.  The Board is 
particularly interested in obtaining all 
records and reports of any treatment at 
VA medical facilities.  All information 
obtained should be made part of the file.  

3.  The veteran should be accorded a VA 
psychiatric examination to determine the 
nature and extent of his service-connected 
PTSD.  The report of examination should 
include a detailed account of all 
manifestations of psychiatric pathology 
found to be present.  If there are 
multiple psychiatric diagnoses, the 
examiner should reconcile the diagnoses 
and should specify which symptoms are 
associated with which disorders and 
identify if any of the additional 
diagnoses are part of or caused by the 
service-connected disorder.  If certain 
symptomatology cannot be disassociated 
from one disorder or another, it should be 
specified.  The psychiatrist should 
describe how the symptoms of the service-
connected PTSD affect the veteran's social 
and industrial capacity.  The examiner is 
specifically requested to comment as to 
whether the service connected PTSD renders 
the veteran unemployable.  All necessary 
special studies or tests including 
psychological testing are to be 
accomplished.  The examiner should assign 
a numerical code under the Global 
Assessment of Functioning Scale (GAF).  It 
is imperative that the physicians include 
a definition of the numerical code 
assigned.  Thurber v. Brown, 5 Vet. App. 
119 (1993).  The diagnosis should be in 
accordance with the DIAGNOSTIC AND STATISTICAL 
MANUAL FOR MENTAL DISORDERS (4TH ed. 1994).  
The entire claims folder and a copy of 
this remand must be made available to and 
reviewed by the examiner.

4.  The veteran should be accorded a VA 
skin examination.  The report of 
examination should include a detailed 
account of all manifestations of all skin 
disorders found to be present.  All 
necessary tests should be conducted and 
the examiner should review the results of 
any testing prior to completion of the 
report.  The examining physician is 
specifically requested to indicate if the 
veteran currently has chloracne, porphyria 
cutanea tarda, or any other Agent Orange 
related skin disorder.  The claims folder 
and a copy of this remand must be made 
available and reviewed by the examiner.  
The physician should provide complete 
rationale for all conclusions reached.

5.  Following completion of the above 
action, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination reports.  If the examination 
reports do not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the inadequate report(s) must 
be returned for corrective action.  38 
C.F.R. § 4.2 (1998) ("if the 
[examination] report does not contain 
sufficient detail, it is incumbent upon 
the rating board to return the report as 
inadequate for evaluation purposes.").  
Green v. Derwinski, 1 Vet. App. 121, 124 
(1991); Abernathy v. Principi, 3 Vet. 
App. 461, 464 (1992); and Ardison v. 
Brown, 6 Vet. App. 405, 407 (1994).

6.  Upon completion of the above, the RO 
should readjudicate the claims on appeal.  

Once the foregoing has been accomplished and, if the veteran 
remains dissatisfied with the outcome of the adjudication of 
the claim, both the veteran and his representative should be 
furnished a statement of the case covering all the pertinent 
evidence, law and regulatory criteria.  They should be 
afforded a reasonable period of time in which to respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The veteran needs to take 
no action until so informed.  The purpose of this REMAND is 
assist the veteran and to obtain clarifying information.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  

Further adjudication of the question involving service 
connection for a skin disorder will be postponed until the 
remand action is completed.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory 




	(CONTINUED ON NEXT PAGE)




Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




		
	JAMES W. ENGLE
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


